Citation Nr: 0402763	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-07 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected paranoid schizophrenia.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1959 to 
October 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.  

2.  The veteran's paranoid schizophrenia is manifested by 
symptoms productive of a disability picture that more nearly 
approximates that of total occupational and social 
impairment.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 100 percent 
rating for the service-connected paranoid schizophrenia have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.

The service medical records show that the veteran was 
hospitalized in June 1962, with an admission diagnosis of 
schizophrenic reaction, catatonic type.  In August 1962 the 
diagnosis was revised to schizoid personality.  The veteran 
was found unfit for duty and discharged.  

In January 1975, the Social Security Administration 
determined that the veteran had been under a disability since 
September 1974 due to schizophrenic reaction of the paranoid 
type.  

The private medical records indicate that the veteran was 
repeatedly hospitalized from February 1974 to October 1985.  
A statement from the brother, who held a durable power of 
attorney in the veteran's behalf, related additional private 
and VA hospitalizations spanning from 1968 to 2001.  

The veteran was also involved with an Iowa state 
rehabilitation service from October 1969 to July 1970.  A 
counselor with that service noted that the veteran had been 
hospitalized in 1969, and that he was severely limited by 
emotional illness.  

The veteran was admitted to Conemaugh Valley Memorial 
Hospital in February 1981 with a diagnosis of paranoid 
schizophrenia.  It was determined that an extended 
hospitalization was warranted, and the veteran was 
transferred to Somerset State Hospital in March 1981.  The 
admission record shows that the veteran had made threats to 
kill his mother.  The July 1981 discharge summary indicated 
that the veteran had made little progress, although he was 
assessed as no longer being a danger to others.  

A September 1982 discharge summary from Conemaugh Valley 
Memorial Hospital indicates that the veteran was admitted 
through the emergency room.  He was subsequently transferred 
to Somerset State Hospital.  

A September 1982 admission note from Somerset indicates that 
the veteran had moved from an assessment center and had been 
living in an apartment prior to his admission.  He was noted 
to have ceased taking his medication and decompensated.  
Disturbances in church and the veteran's neighborhood, as 
well as the veteran's threats of bodily harm to his family, 
were noted.  The veteran's prognosis was guarded.  On 
discharge in April 1983 the veteran's prognosis was fair.  

The veteran was again admitted due to bizarre and aggressive 
behavior within his community in September 1983.  On 
discharge the veteran was noted to have made improvement with 
medication.  His prognosis was fair, and he was directed to 
refrain from seeking gainful employment.  He was discharged 
to the Cambria Residential Rehabilitation apartment program.  

The veteran was again admitted after attempts to stabilize 
his condition within the community failed.  He was noted to 
be unable to cope with the demands of daily living, requiring 
long-term care.  On discharge the veteran's prognosis was 
fair.  The provider noted that if the veteran's diabetic 
condition was not constantly monitored his physical and 
mental well being would deteriorate.  

Records of treatment by J. Harika, M.D. for the period from 
June 1987 to August 1997 reveal that despite the prescription 
of psychotropic medication, the veteran suffered from 
delusional thoughts and hallucinations.  

On VA examination in January 1998, the veteran's history of 
psychiatric hospitalizations was noted.  He denied subjective 
complaints to include hallucinations, delusions and paranoia.  
On mental status examination, the examiner indicated that the 
veteran appeared to be 20 years older than his age.  The 
veteran was appropriately dressed.  His speech was 
spontaneous and he was alert and oriented.  There was no 
evidence of depression.  His thought process was organized 
and goal directed with no looseness of associations, 
circumstantiality, paranoia, hallucinations or delusions.  No 
cognitive deficits were noted.  The diagnosis was that of 
chronic paranoid schizophrenia, in full remission.  The 
veteran's Global Assessment of Functioning (GAF) was assessed 
as 65.  

The veteran was intermittently hospitalized in VA facilities, 
mainly for a diabetic foot illness, from March 1999 to 
October 2000.  Treatment records indicate the veteran's 
failure to cooperate with treatment and his refusal to take 
his psychiatric medications.  

The veteran underwent an additional VA examination in 
December 2000.  His history of psychiatric care was noted.  
The examiner indicated that the veteran was a poor historian.  

The veteran was oriented, but he presented with a decreased 
affect in terms of range and intensity.  He denied present 
psychopathology.  He denied delusional ideation and 
hallucinatory perceptions.  He also denied anxiety, obsessive 
tendencies and suicidal and homicidal ideation.  His thought 
content was generally unremarkable.  Thought processes were 
logical and goal directed.  The examiner concluded that the 
veteran was competent to manage his funds with his brother's 
assistance.  He determined that the veteran's GAF score was 
65.  

In a May 2001 letter the veteran's brother indicated that the 
veteran was hospitalized in April 2001 at the Conemaugh 
Hospital neuropsychiatric ward.  

A September 2001 eviction notice indicates that the veteran 
was evicted from his residence for failure to maintain his 
apartment and failure to conduct himself in a manner which 
did not disturb other tenant's peaceful enjoyment of their 
accommodations.  

A March 2001 admission report from Conemaugh Valley Hospital 
indicates that the veteran was transferred from the medical 
unit to the psychiatric unit due to homicidal ideation toward 
his brother and his home health care nurse.  

The veteran's noncompliance with medication was also noted.  
On intake interview, the veteran denied that he had diabetes 
or other problems.  He denied homicidal and suicidal ideation 
as well as auditory and visual hallucinations.  He was 
suspicious, guarded and irritable.  

Mental status examination revealed an alert, cooperative male 
with poor hygiene and grooming.  Eye contact was poor and 
mood was irritable.  The veteran's thoughts were disorganized 
and he had looseness of association.  The veteran's GAF score 
was 30.  The veteran's prognosis was guarded with the history 
of noncompliance.  

A May 2001 VA treatment note indicates the author's opinion 
that the veteran was incompetent.  An August 2001 note 
indicates that the veteran had returned to his residence and 
that he would not admit his brother or a home health nurse.  

The brother also related that the veteran's building manager 
had complained, indicating that the veteran was soiling the 
common areas with blood from his foot ulcer.  

The veteran was again hospitalized at Conemaugh Valley 
Hospital from August to September 2001.  He was admitted due 
to poor insight, poor judgment and the inability to care for 
himself.  He was noted to be noncompliant with his 
psychotropic medications.  

Mental status examination was positive for signs and symptoms 
of continued and chronic paranoid thinking, agitation, 
noncompliance with treatment, poor insight and poor judgment.  
The veteran was found to be a continued threat to himself and 
possibly others.  The veteran was uncooperative throughout 
his hospitalization and medications had to be administered 
under duress.  

In an April 2002 letter, the veteran's brother disputed the 
findings of the December 2000 examiner.  He noted that the 
veteran had been treated at VA Medical Centers from January 
1999 to January 2000 and from January 2000 to October 2000, 
during which time his medications had been strictly 
supervised.  He argued that the extended confinement had led 
to the veteran's improved condition.  

The veteran's brother included with his statement a listing 
of the veteran's hospitalizations, from 1968 through 2001, to 
include hospitalizations during 1999 and 2000.  

The veteran was admitted to the Hollidaysburg Veterans Home 
in December 2001.  A March 2003 letter from a social worker 
there indicates that the veteran required daily treatment for 
physical problems.  She also noted that the veteran required 
close supervision and administration of psychotropic 
medications because the veteran had a history of refusing to 
follow his medication regime.  She concluded that the veteran 
continued to require the structured environment and medical 
treatment provided by the nursing home.  She stated that 
discharge to the community was not advisable and that the 
veteran would be unable to maintain regular employment.  

A March 2003 statement from the veteran's brother relates his 
various experiences involving the veteran.  He indicated that 
the veteran had threatened violence on numerous occasions.  
He noted that his efforts to ensure that the veteran received 
proper care were often thwarted.  He stated that his brother 
was eventually removed from his apartment and was currently 
in the Hollidaysburg Veterans Home.  


II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Given the favorable action taken hereinbelow, no additional 
information or evidence is needed to substantiate the 
veteran's claim.  


III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2003).  

Paranoid schizophrenia is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9203, which provides that a 10 percent 
evaluation is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is indicated for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board finds that the evidence demonstrates a level of 
occupational and social impairment that more nearly 
approximates that of total.  

As discussed hereinabove, the veteran has a long history of 
decompensation and hospitalization.  There is sufficient 
evidence to demonstrate that he has been completely impaired, 
both occupationally and socially, for many years.  The 
evidence also indicates that the veteran has been unable to 
remain in remission due to his refusal to comply with his 
medication regimen.  

Although VA examination results do not comport with a finding 
of total impairment, the Board concludes that the overall 
evidence of record, which includes voluminous evidence of 
repeated hospitalizations and treatment, as well as the 
veteran's inability to care for himself, demonstrates 
otherwise.  

Accordingly, the Board concludes that an initial 100 percent 
rating is warranted for the veteran's paranoid schizophrenia.  


ORDER

An initial rating of 100 percent for paranoid schizophrenia 
is granted, subject to the criteria governing the payment of 
monetary benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



